UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 11-K x Annual Report Pursuant to Section 15(d) of the Securities Exchange Act of 1934. For the fiscal year ended December 31, 2009; or o Transition Report Pursuant to 15(d) of the Securities Exchange Act of 1934. For the transition period from to Commission file number:0-12742 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: Spire Corporation 401(k) Profit Sharing Plan B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Spire Corporation One Patriots Park Bedford, Massachusetts01730-2396 SPIRE CORPORATION 401(k) PROFIT SHARING PLAN Table of Contents Page Number Report of Independent Registered Public Accounting Firm 1 Financial Statements: Statements of Net Assets Available for Benefits 2 Statement of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 4 Supplemental Schedule: Schedule H, Line 4i – Form 5500, Schedule of Assets (Held at End of Year) 11 Signatures 12 Exhibits: Consent of Independent Registered Public Accounting Firm (filed herewith) 13 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Plan Administrator and Participants of Spire Corporation 401(k) Profit Sharing Plan Bedford, Massachusetts We have audited the accompanying statements of net assets available for benefits of Spire Corporation 401(k) Profit Sharing Plan (the Plan) as of December 31, 2009 and 2008, and the related statement of changes in net assets available for benefits for the year ended December 31, 2009. These financial statements and schedules are the responsibility of the Plan's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2009 and 2008 and the changes in net assets available for benefits for the year ended December 31, 2009 in conformity with accounting principles generally accepted in the United States of America. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental schedule of assets (held at end of year) as of December 31, 2009 is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting under the Employee Retirement Income Security Act of 1974.The supplemental schedule is the responsibility of the Plan’s management.The supplemental schedule has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ Siegrist and Cree, CPAs, PC SIEGRIST AND CREE, CPA, P.C. Wellesley Hills, Massachusetts June 28, 2010 1 SPIRE CORPORATION 401(k) PROFIT SHARING PLAN Statements of Net Assets Available for Benefits December 31, 2009 and 2008 Assets Investments: At fair value: Common stock – Spire Corporation $ $ Mutual funds Participant loans Hartford Fixed Income Fund — Total investments Contribution receivable: Participants Employer Total assets Liabilities Excess contributions payable Net assets reflecting all investments at fair value Adjustment from fair value to contract value for fully benefit responsive investment contracts — Net assets available for benefits $ $ The Report of Independent Registered Public Accounting Firm and the accompanying notes are an integral part of these financial statements. 2 SPIRE CORPORATION 401(k) PROFIT SHARING PLAN Statement of Changes in Net Assets Available for Benefits For the Year Ended December 31, 2009 Additions to net assets: Investment income: Net appreciation in fair value of investments $ Interest and dividends Interest on participant loans Net investment income Contributions: Participant Employer Participant rollovers Total additions Deductions from net assets: Benefits paid to participants Administrative expenses Total deductions Net increase Net assets available for benefits: Beginning of year End of year The Report of Independent Registered Public Accounting Firm and the accompanying notes are an integral part of these financial statements. 3 SPIRE CORPORATION 401(k) PROFIT SHARING PLAN Notes to Financial Statements For the Year Ended December 31, 2009 1.Plan Description The following brief description of the Spire Corporation 401(k) Profit Sharing Plan (the Plan) provides general information only. Participants should refer to the Plan agreement for a more complete description of the Plan's provisions. General The Plan is a defined contribution plan covering all eligible employees of Spire Corporation (the “Company”).The Plan was established January 1, 1985 and was most recently amended on December 29, 2004.Wachovia Retirement Services served as the trustee of the Plan’s assets from January 1, 2009 through September 16, 2009 and Capital Bank and Trust Company served as the trustee (the “Trustee”) of the Plan’s assets from September 16, 2009 through December 31, 2009.The Plan is subject to the provisions of the Internal Revenue Code of 1986, as amended, and the provisions of the Employee Retirement Income Security Act of 1974 (ERISA). Eligibility, Vesting and Contributions Eligibility and Contributions Employees of the Company become eligible to participate in the Plan with voluntary contributions to their 401(k) salary deferral account upon reaching the age of 21 and upon completion of ninety (90) days of service with the Company.The entry dates are the first of the month following eligibility.Participants are immediately vested in their voluntary contributions plus actual earnings.A participant may contribute up to the maximum amount of pre-tax annual compensation allowed by the Internal Revenue Code.Participants may contribute amounts from distributions from other qualified plans.Participants direct the investment of their contributions into various investment funds offered by the Plan.Currently, the Plan offers to participant’s investments in the Company’s common stock, mutual funds and an insurance contract. Matching Contribution and Profit Sharing Contribution Plan Component The Company may contribute a discretionary matching contribution on the first 15% of compensation that a participant contributes to the Plan.The Company’s matching contribution is invested directly in the Company’s common stock.In 2009, the Company made a matching contribution amounting to $251,306.In addition, the Company may make a profit sharing contribution.In 2009, the Company did not make any profit sharing contribution. Vesting Participants are vested immediately in their voluntary contributions to the Plan plus actual earnings thereon. Vesting in the Company matching contribution is based on continuous years of service and a participant is 100 percent vested after six years of credited service. Participant Accounts Each participant's account is credited with the participant's contributions and allocations of any Company matching contribution and the Plan earnings. The benefit to which a participant is entitled is the benefit that can be provided from the participant’s vested account.The participant directs the investment of his or her individual account by selecting among funds in a common/collective trust, an insurance contract or Company common stock.Each participant has the ability to change the investment percentage at any time. 4 Forfeited Accounts Termination of a participant before being fully vested results in forfeiture of the non-vested portion of the participant’s account balance.Forfeitures may be used to reduce future employer contributions.The forfeited amounts available at December 31, 2009 and 2008 amounted to $34,126 and $33,523, respectively. Participant Loans Participants may borrow from their fund accounts a minimum of $1,000 up to a maximum equal to the lesser of $50,000 or fifty percent of their vested account balance. The loan terms range from 1 to 5 years or up to 10 years for the purchase of a primary residence.The loans are secured by the balance in the participant’s account and bear interest rate commensurate with local prevailing rates as determined by the plan administrator.The participant may have five outstanding loans at any given time.Interest rates are prime plus one percent.Principal and interest are repaid ratably through payroll deductions. Payments of Benefits Employees are permitted to withdraw funds from their accounts upon attaining the age of 59-1/2, retirement, termination, financial hardship, disability or death.The participant or beneficiary may elect to receive lump-sum cash payments or installment payments over the participant’s and beneficiary’s assumed life expectance determined at the time of distribution.Benefits are recorded when paid. Plan Termination Although management has not expressed any intent to do so, the Company has the right under the Plan to discontinue and terminate the Plan subject to the provisions of ERISA.In the event the Plan terminates, participants will become 100% vested in their accounts. Administrative Costs Certain administrative expenses of the Plan are borne by the Company for the year ended December 31, 2009 and amounted to $24,226.Loan fees are charged against the borrowers’ accounts. 2. Summary of Significant Accounting Policies Basis of Accounting The financial statements of the Plan are prepared on the accrual basis of accounting in conformity with U.S. generally accepted accounting principles (“GAAP”). Recent Accounting Pronouncements Effective July 1, 2009, The Plan adopted the Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC” or “Codification”), Generally Accepted Accounting Principles (“ASC 105-10”).The Codification, which was issued in June 2009, is the new source of authoritative U.S. GAAP for the Securities and Exchange Commission (“SEC”) registrants.The Codification reorganizes current U.S. GAAP into a topical format that eliminates the previous U.S. GAAP hierarchy and establishes two levels of U.S. GAAP – authoritative and non-authoritative. The Codification superseded all existing non-SEC accounting and reporting standards upon its effective date and carries the same level of authority as pronouncements issued under the previous hierarchy of U.S. GAAP. The adoption of the Codification did not have a significant impact on the Plan’s financial statements. In January2010, the FASB issued Accounting Standards Update (“ASU”) No. 2010-06, Fair Value Measurements and Disclosures – Improving Disclosures about Fair Value Measurements.This 5 guidance requires: (i) separate disclosure of significant transfers between Level 1 and Level 2 and reasons for the transfers; (ii)disclosure, on a gross basis, of purchases, sales, issuances, and net settlements within Level 3; (iii)disclosures by class of assets and liabilities; and (iv)a description of the valuation techniques and inputs used to measure fair value for both recurring and nonrecurring fair value measurements.ThisASU is effective for reporting periods beginning after December15, 2009, except for the Level 3 disclosure requirements, which will be effective for fiscal years beginning after December15, 2010.The adoption of this ASU is not expected to have a material impact on the Plan’s financial statements. Effective January 1, 2009, the Plan adopted ASU No. 2009-12, Fair Value Measurements and Disclosures, which provides amendments to Fair Value Measurements and Disclosures, for the fair value measurement of investments in certain entities that calculate net asset value per share.The update permits a reporting entity, as a practical expedient, to measure the fair value of an investment on the basis of the net asset value per share of the investment if the net asset value is calculated in a manner consistent with the measurement principles of ASC 946 “Financial Services – Investment Companies”.ThisASU also requires additional disclosure of the attributes of these investments such as: (i)the nature of any restrictions on the reporting entity’s ability to redeem its investment; (ii)unfunded commitments; and (iii) investment strategies of the investees.The adoption of this ASU did not have a material impact on the Plan’s financial statements. Effective January 1, 2009, the Plan adopted ASC 820, Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly.ASC 820 reaffirms that fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date under current market conditions.The guidance also reaffirms the need to use judgment in determining if a formerly active market has become inactive and in determining fair values when the market has become inactive.The adoption of this guidance did not have a material impact on the Plan’s financial statements Investments The Plans investments are valued at fair value.The mutual funds are valued based on quoted market prices which represent the net asset value of the underlying assets of the account.Investments in the Company’s common stock are stated at fair value based on the unitized value of the fund on the last business day of the year. Investments in benefit responsive insurance contracts are stated at fair value as determined by the custodian of those Plan assets.The difference between the contract value and the fair value of the benefit responsive insurance contracts are presented as an adjustment to net assets available for benefits. Participant loans are valued at their outstanding balances, which approximate fair value.Other investment securities are stated at fair value based on their quoted market prices on the last day of the year. Use of Estimates The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of net assets, liabilities and changes in net assets in the financial statements and accompanying notes.Actual results could differ from those estimates. Risks and Uncertainties The Plan provides to participants various investment options consisting primarily of mutual funds, Company common stock and an insurance contract.Mutual funds invest in securities, such as, stocks, bonds, and fixed rate income securities.Investment securities are exposed to risks including changing interest rates, market fluctuations and credit risks.Due to the level of risk associated with investment 6 securities, it is reasonable to assume that changes in the values of the investment securities will occur and that such changes could materially affect participants’ account balances and the amounts reported in the statement of assets available for benefits. Investment Transactions and Income Purchase and sale transactions are recorded on a trade-date basis.Interest income is recorded on the accrual basis and dividend income is recorded on the ex-dividend date. The Plan reports the net appreciation or decline in the fair value of its investments consisting of realized gains or losses and unrealized appreciation or depreciation on those investments in the statement of changes in net assets available for benefits. 3. Investments Investments that represent five percent (5%) or more of the Plan’s net assets are as follows at December 31: Mutual funds: American Funds Money Market Fund R3 $ $ — American Funds Investment Co of America R3 — American Funds Growth Fund of America R3 — American Funds Capital World Gr & Inc R3 — Oppenheimer Quest Opportunity Value — Franklin Flexible Capital Growth — American Funds Europacific Growth — AIM Cash Reserve Shares — PIMCO Funds — Eaton Vance Large Cap Value — Common stock: Spire Corporation During 2009 the Plan's investments (including investments bought, sold, and held during the year) appreciated in value by $1,034,434 as follows: Mutual funds $ Common stock Net appreciation in fair value of investments $ 4. Fair Value Measurements The Plan follows ASC 820-10, Fair Value Measurements and Disclosures (“ASC 820-10”), for fair value measurements.ASC 820-10 defines fair value, establishes a framework for measuring fair value, and expands disclosures about fair value measurements. The standard provides a consistent definition of fair value, which focuses on an exit price, which is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.The standard also prioritizes, within the measurement of fair value, the use of market-based information over entity specific information and establishes a three-level hierarchy for fair value measurements based on the nature of inputs used in the valuation of an asset or liability as of the measurement date. 7 The hierarchy established under ASC 820-10 gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3).The three levels of the fair value hierarchy under ASC 820-10 are described below: Level 1 – Pricing inputs are quoted prices available in active markets for identical investments as of the reporting date. As required by ASC 820-10, the Plan does not adjust the quoted price for these investments, even in situations where the Plan holds a large position and a sale could reasonably impact the quoted price. Level 2 – Pricing inputs are quoted prices for similar investments, or inputs that are observable, either directly or indirectly, for substantially the full term through corroboration with observable market data. Level 2 includes investments valued at quoted prices adjusted for legal or contractual restrictions specific to these investments. Level 3 – Pricing inputs are unobservable for the investment, that is, inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Level 3 includes investments that are supported by little or no market activity. The level in the fair value hierarchy within which the fair value measurement is classified is determined based upon the lowest level input that is significant to the fair value measurement in its entirety. Following is a description of the valuation methodologies used for assets and liabilities measured at fair value.The Plan’s valuation methodology used to measure the fair value of common stock and mutual funds were derived from quoted market prices as substantially all of these instruments have active markets.The valuation techniques used to measure fair value of participant loans, all of which mature by the end of 2024 and are secured by vested account balances of borrowing participants, are stated at the outstanding principal balance plus accrued interest, which approximates fair value. During the year ended December31, 2009, none of the Plan’s instruments were reclassified between Level 1, Level 2 or Level 3. The following table presents the financial instruments related to the Plan’s investments carried at fair value on a recurring basis as of December 31, 2009 by ASC 820-10 valuation hierarchy (as defined above). Balance as of December 31,2009 Level 1 Level 2 Level 3 Mutual funds $ $ $
